KAROHL, Judge.
This appeal must be dismissed because it is premature. Defendant-appellant attempts to appeal after filing a motion to set aside a default judgment for plaintiff. Nothing in the legal file presented to us indicates the trial court ever ruled on the motion. The thrust of defendant-appellant’s points on appeal claim the trial court erred in denying defendant-appellant’s motion under Rule 74.05(c) to set aside a default judgment entered against him on July 11,1990. Defendant-appellant filed his motion to set aside the default judgment together with his notice of appeal on July 23, 1990. There is no document in the legal file, nor is there an entry in the minutes of proceedings, which indicates the trial court entertained the motion to set aside or ruled on the factual allegations contained therein. Accordingly, there is no final judgment from which this appeal may lie. Rule 81.-05. Appeal dismissed for lack of jurisdiction.
PUDLOWSKI, P.J., and GRIMM, J., concur.